Exhibit 10.73

 



     

       CITGO Petroleum Corporation
 
MARKETER FRANCHISE AGREEMENT
 
Between CITGO Petroleum Corporation and  THE PANTRY INC.
 
NOTICE
 
As a Franchised Marketer, under this Marketer Franchise Agreement you will be
entitled to the protections of the Petroleum Marketing Practices Act, a federal
law which was enacted on June 19, 1978. Title I of this law is intended to
protect you against arbitrary or discriminatory termination or non-renewal of
your Franchise. As a Franchisor under the Petroleum Marketing Practices Act,
CITGO Petroleum Corporation will provide you with a summary of Title I of the
Act whenever notification of termination or non-renewal of your Franchise is
given. However, CITGO wishes to ensure that you are now totally familiar with
your rights in this regard even prior to executing this Marketer Franchise
Agreement. Accordingly, CITGO has produced the concise summary of the provisions
of Title I as prepared and published by the U.S. Secretary of Energy in the
Federal Register. Please review this summary carefully. You should resolve with
your lawyer, or other appropriate parties any questions you might have, prior to
executing this Marketer Franchise Agreement.
 


_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 

 
 

--------------------------------------------------------------------------------

 

MARKETER FRANCHISE AGREEMENT
 
On this 7th day of September, 2010, CITGO Petroleum Corporation, a Delaware
corporation, having a principal place of business at 1293 Eldridge Parkway,
 
P.O. Box 4689, Houston, TX 77210-4689, hereinafter called “CITGO,” and The
Pantry,
 
Inc. a Delaware corporation, having a principal office and place of business at
305 Gregson Drive, Cary NC hereinafter called “MARKETER,” hereby enter into this
Marketer Franchise Agreement (the “Agreement”). In the Agreement, CITGO and
MARKETER may be collectively referred to as the “Parties.”
 
WITNESSETH:
 
 
WHEREAS, the Parties understand that by this Agreement they create a “Franchise
Relationship” within the meaning of the Petroleum Marketing Practices Act, 15
U.S.C. § 2801-2806 (2000) (“the PMPA”); the Parties expressly do not intend by
this Agreement to create a “franchise” within the meaning of any state law
relating to franchises, but rather they intend to create a distribution
agreement for branded products;

 
 
WHEREAS, CITGO is engaged in the business of refining and distributing petroleum
products to the public under the CITGO trademark and trade names. MARKETER
acknowledges that CITGO has expended significant effort over many years to
develop public awareness of and trust in CITGO brands; CITGO, therefore, has a
legitimate interest in protecting the CITGO brand and ensuring that CITGO brands
are sold only from MARKETER locations that are inviting to the motoring public;

 
 
WHEREAS, MARKETER assures CITGO of its cooperation and best efforts to protect
CITGO’s brands, the values of its trade names and reputation to the motoring
public; MARKETER understands its compliance is important not only to CITGO but
to all other MARKETERS who serve the motoring public under the CITGO trademark
and trade names;

 
 
WHEREAS, the Parties desire to facilitate MARKETER’s purchase from CITGO of
certain “Motor Fuels,” which is defined under the PMPA as “gasoline and diesel
fuel of a type distributed for use as a fuel in self-propelled vehicles designed
primarily for use on public streets, roads, and highways;” and

 
 
WHEREAS, such Motor Fuels will be purchased from CITGO for resale by MARKETER
under CITGO’s brand name, trade dress, and trademarks (“CITGO Motor Fuels”) to
consumers and retailers.

 
NOW, THEREFORE, CITGO and MARKETER agree as follows:
 
1.           TERM.
 
This Agreement shall be effective for the Term of three (3) years, beginning the
first day of Sept., 2010, and expiring on the last day of August, 2013. MARKETER
may cancel this Agreement by providing CITGO with ninety (90) days written
notice prior to the end of the Term. Unless validly terminated or not renewed in
accordance with the PMPA, this Agreement shall automatically renew for
successive three (3) year periods.
 
 
 
1

--------------------------------------------------------------------------------

 
2.           QUANTITIES.
 
a. MARKETER shall purchase and lift or accept delivery of quantities of CITGO
Motor Fuels as set forth below during the respective monthly periods and CITGO
shall sell and deliver to MARKETER the specified quantities of CITGO Motor Fuels
during the respective monthly periods. MARKETER hereby acknowledges and agrees
that the purchase and Ratable Basis lifting of the monthly quantities of Motor
Fuels specified herein by MARKETER are reasonable, important and of material
significance to the franchise relationship. The term “Ratable Basis” is defined
in the Addendum to the Agreement.
 
b. MARKETER understands and agrees that, subject to the provisions of Section 8
or Section 13 hereof or the provisions of any Addendum hereto, any failure by
MARKETER to purchase a minimum of ninety percent (90%) of the monthly quantity
of CITGO­-branded Gasoline listed below in Subsection 2(d) during any month on a
Ratable Basis shall be a violation of this Agreement. CITGO shall have no
obligation at any time to provide more than one hundred ten percent (110%) of
the quantities listed below.
 
c. The monthly quantities of CITGO Motor Fuels, as set forth below, are based on
the sale of Motor Fuels projected by MARKETER at retail locations or other
facilities owned, leased, operated, supplied, franchised, or licensed by or
through MARKETER and which CITGO has approved for branding with the CITGO trade
name and trademark (“MARKETER’s Locations” or “Locations”). The terms
“MARKETER’s Locations” and “Locations” include, but are not limited to,
CITGO-branded retail stations. In the event that CITGO agrees to brand
additional Locations, the monthly quantities of Motor Fuels set forth below
shall be increased by the projected sales of Motor Fuels at the newly branded
Locations. Likewise, if any Location is debranded, the monthly quantities of
Motor Fuels set forth below shall be decreased by the projected sales at such
formerly branded Location. These adjustments to the monthly quantities of CITGO
Motor Fuels shall be effective beginning with the month in which the
installation (or removal and return) of all CITGO signs, poles and
identification items is completed, and shall be confirmed by an Amendment to
this Agreement. It is acknowledged that the purpose of this paragraph is to
allow the Parties to adjust the volume requirements resulting from new brandings
and debrandings that may take place from time to time in the ordinary course of
MARKETER’s business and does not supercede (i) a branding commitment for a
particular Location agreed to by the MARKETER in a separate marketing agreement
or program or (ii) other provisions of this Agreement including the term of the
Agreement. MARKETER and CITGO will review the addition or deletion of Locations
at least annually.
 
 
2

--------------------------------------------------------------------------------

 
d. MARKETER agrees that the monthly quantity of Motor Fuels set forth below
shall be purchased and lifted on a Ratable Basis during each month. CITGO may
establish limitations and restrictions, upon MARKETER’s purchases of Motor Fuels
that in CITGO’s sole judgment, are necessary or appropriate to enforce
MARKETER’s obligations to make ratable purchases.
 
GASOLINE
     
DIESEL
                 
January
 
Volume
 
January
 
Volume
February
 
Volume
 
February
 
Volume
March
 
Volume
 
March
 
Volume
April
 
Volume
 
April
 
Volume
May
 
Volume
 
May
 
Volume
June
 
Volume
 
June
 
Volume
July
 
Volume
 
July
 
Volume
August
 
Volume
 
August
 
Volume
September
 
Volume
 
September
 
Volume
October
 
Volume
 
October
 
Volume
November
 
Volume
 
November
 
Volume
December
 
Volume
 
December
 
Volume
             
TOTAL
 
Volume
     
Volume



 
e. Quantities shall be determined at the time and place of loading. For
quantities delivered by truck, MARKETER elects to use Net Gallons /Temperature
Corrected (select preferred method) as the method for determining liquid
measure. All measurements with regard to deliveries into marine vessel, pipeline
or tank car shall be corrected to 60° F in accordance with prevailing ASTM
procedures. In any jurisdiction where applicable law dictates the method of
measurement, such method shall be used.
 
3.           DELIVERY OF CITGO MOTOR FUELS.
 
CITGO Motor Fuels will be made available to MARKETER at terminals or other
locations selected by CITGO, or by delivery to some other mutually agreeable
destination by a method of transportation selected by CITGO. MARKETER shall
strictly comply with all applicable rules and regulations of terminals and
facilities at which MARKETER receives Motor Fuels from CITGO. Prior to transfer
to MARKETER, MARKETER shall ensure that all trucks, tankers and fuel lines are
clean and ready to receive CITGO Motor Fuels, so that said fuel is not mixed,
blended or adulterated with any other substance or product. CITGO or the
terminal operator may refuse to deliver CITGO Motor Fuels to any vehicle which,
in the sole judgment of CITGO or the terminal operator, is contaminated, unsafe
or inadequate. Unless prohibited by applicable state law, MARKETER agrees to
obtain insurance coverage for MARKETER’s liability for any negligent, grossly
negligent, or willful acts it commits in connection with the loading,
transporting and delivery of Motor Fuels. MARKETER further agrees to provide
CITGO with a copy of said insurance policy at CITGO’s request. Title and risk of
loss on all Motor Fuels covered by this Agreement shall pass to MARKETER at the
time and place of delivery. Time and place of delivery shall be when and at the
point that Motor Fuels pass connections between the terminal’s truck rack or
pipeline flange and MARKETER or its agent’s receiving connections, transport
trucks, tank cars, or vessels. All demurrage is MARKETER’ s responsibility.
 

 
3

--------------------------------------------------------------------------------

 

 
4.           PRICES.
 
MARKETER shall pay CITGO’s MARKETER prices in effect for each Grade of CITGO
Motor Fuel at the time and place of delivery as determined by CITGO.  [***] is
defined by identifying the specification of the gasoline or diesel product,
including, but not limited to, the following:  [***]. MARKETER prices will be
established by CITGO on an FOB, terminal basis, or other point of sale basis,
including, upon mutual agreement, on a delivered basis. MARKETER shall also pay
to CITGO amounts equivalent to any tax, duty or impost now or hereafter imposed
by the United States and/or any state, municipality, or any other governmental
authority. In a manner consistent with the Addendum to the Agreement, CITGO
retains the right at any time during the term of this Agreement to establish,
alter, or modify the price, methods of price delivery, pricing areas, or classes
of trade.
 
5.           TERMS OF PAYMENT.
 
a.           MARKETER agrees to pay CITGO in accordance with such terms as
CITGO’s Credit Department may from time to time prescribe in writing. At the
present time, CITGO’s credit terms are [***]. The failure by MARKETER to pay any
invoice within the terms then prescribed by CITGO’s Credit Department may result
in the restriction of credit, the denial of access to the terminals from which
MARKETER is authorized to obtain its supply of CITGO Motor Fuels, the
withholding of any rebates, discounts or benefits from CITGO programs that may
otherwise be available to MARKETER, and shall constitute grounds for termination
and/or non-renewal of this Agreement. Further, failure to make payment in
accordance with CITGO’s payment terms authorizes the imposition of finance
charges in an amount [***] of (i) [***] (ii) [***]. MARKETER agrees to provide
CITGO’s Credit Department with a current, audited or certified financial
statement within ninety (90) days after the end of each fiscal year and such
other business related information as may be requested by CITGO’s Credit
Department from time to time.
 
b.           At the time of execution of this Agreement and thereafter upon
CITGO’s request, in order to maintain a credit limit, MARKETER may be required
to furnish CITGO with security agreements, financing statements, or letters of
credit in an amount sufficient to secure payment of all CITGO Motor Fuels
purchased by MARKETER and unpaid from time to time.
 


_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
4

--------------------------------------------------------------------------------

 
c.           CITGO shall have the right to audit all delivery, inventory and
sales records of the MARKETER and of any Location through which MARKETER
markets, distributes or sells CITGO Motor Fuels. MARKETER shall provide CITGO
with access to MARKETER’s Locations during normal business hours.
 
d.           If MARKETER fails to comply with the terms and conditions of
payment and credit established by CITGO, or if CITGO has reasonable grounds for
insecurity with respect to MARKETER’s performance of any of MARKETER’s
obligations under this Agreement, then, in addition to all other rights and
remedies afforded to CITGO under this Agreement and applicable law, CITGO may
take such action as CITGO deems reasonable.
 
e.           As referenced in Section 12 of this Agreement, CITGO shall have the
right, but not the obligation, to apply the proceeds of Payment Card (as defined
in Section 12) invoices, or any other credits which may be otherwise owing to
MARKETER, toward the payment of any indebtedness which is owed or may be owed by
MARKETER to CITGO. MARKETER grants to CITGO a security interest in all Payment
Card invoices and proceeds from such Payment Card invoices to secure the payment
of Motor Fuel(s) purchases from CITGO, and agrees to execute documents
reasonably necessary to perfect such security interest.
 
6.           BRANDS AND TRADE NAMES.
 
Subject to the following, CITGO hereby grants to MARKETER for the term of this
Agreement, the right to use CITGO’s applicable brand names, trademarks and other
forms of CITGO’s identification, in the manner established by CITGO from time to
time, in connection with the resale by MARKETER of CITGO Motor Fuels.
 
a. CITGO reserves the right to control fully the quality and branding of CITGO
Motor Fuels which may be sold and/or distributed under CITGO’s brands and trade
names. This includes the right to terminate or add types of Motor Fuel(s) to
those which are currently available for purchase from CITGO, or to change the
name or names of any CITGO Motor Fuels. MARKETER shall offer for sale all
branded CITGO Motor Fuels that are delivered under such brand names, trademarks
and trade names of CITGO as may be in use at the time of sale thereof. MARKETER
shall not adulterate, change or alter the nature, quality or appearance of any
of the Motor Fuels purchased hereunder.
 
b. If MARKETER elects to sell Motor Fuel(s) not purchased or acquired under this
Agreement, MARKETER shall not allow nor permit the use of CITGO’s brand names,
trademarks, trade dress, and all other forms of CITGO identification, in
connection with the resale of such Motor Fuel(s). CITGO’s “brand names and
trademarks,” as used herein, include CITGO’s logos, brand identification,
product and service advertising, payment cards, product names and service marks.
CITGO’s “trade dress” refers to the manner and style of advertising material,
including color graphics and art work on product labels, point of purchase
(“POP”) material, buildings, signs, pumps and other equipment.
 
 
5

--------------------------------------------------------------------------------

 
c. Any non-CITGO Motor Fuels sold by or through MARKETER shall be clearly
identified and labeled in such language and print at least comparable in size to
CITGO’s brand names, trademarks, trade dress, and other forms of CITGO
identification in order to make it unmistakably clear that such Motor Fuels are
not CITGO Motor Fuels; the intent of this requirement is to preclude any
likelihood of public confusion, mistake or deception. As an example, but not by
way of limitation, if a MARKETER sells Motor Fuel(s) from a product dispenser
which was not purchased or acquired under this Agreement, the MARKETER shall
completely obliterate the CITGO brand names, trademarks, trade dress, and all
other forms of CITGO identification. The designation “NO BRAND, THIS IS NOT A
CITGO PRODUCT” shall appear in print at least comparable in size to the largest
CITGO identification being used on any similar Motor Fuel(s) dispenser.
 
d. MARKETER agrees that if a customer of the MARKETER requests CITGO Motor
Fuel(s) and such Motor Fuel(s) is not available, the customer of the MARKETER
will be orally advised by the MARKETER that such CITGO Motor Fuel(s) is not
available.
 
e. MARKETER recognizes that the identification, trademark and brand names of
CITGO are the property of CITGO and the requirements as herein stated relating
to the use of such identification, including their incorporation in any
advertising campaign organized, supervised or paid for by MARKETER (to include
advertisements on motor vehicles and dispensing equipment), are reasonable and
of material significance to the franchise relationship. Accordingly, it is
further agreed that a failure by the MARKETER to comply with the terms and
provisions of this Section 6 shall constitute grounds for termination and/or
non-renewal of this Agreement.
 
f. All signs, poles and identification items (collectively, “CITGO Branding
Material”) furnished to MARKETER by CITGO for display at locations through which
MARKETER supplies CITGO Motor Fuels for resale, shall be erected, installed and
maintained in accordance with CITGO’s image specifications. MARKETER shall bear
all responsibility for costs involved in such maintenance and repair of CITGO
Branding Material, as well as any removal costs.
 
g. MARKETER understands and agrees that CITGO Branding Material will only be
provided to those Locations that fulfill CITGO’s image standards and
requirements. Therefore, MARKETER shall not make available or erect any CITGO
Branding Material at any location that has not been approved in writing by CITGO
nor shall MARKETER relocate any CITGO Branding Material without CITGO’s prior
written consent.
 
h. MARKETER agrees to purchase insurance sufficient to cover the repair and/or
replacement value of all CITGO Branding Material. MARKETER further agrees to
indemnify and hold CITGO harmless from and against any and all damages and/or
claims for damages arising out of the installation, use, repair, maintenance, or
removal of all CITGO Branding Material or other equipment, furnished or leased
to MARKETER by CITGO.
 
 
6

--------------------------------------------------------------------------------

 
i. CITGO retains title to and all ownership rights in all CITGO Branding
Material that bears CITGO ‘s name, trademarks and/or trade dress. MARKETER
agrees to advise the owners and/or occupants of the Locations to which it
supplies CITGO Motor Fuels (“MARKETER’s Retailers” or “Retailers”) of CITGO’s
ownership of CITGO Branding Material. MARKETER further agrees to notify its
Retailers that MARKETER, CITGO, or an authorized representative of either party,
has the right to remove same from the premises at any time.
 
j. All CITGO Branding Material that has been furnished by CITGO to any Location,
including any installation costs paid by CITGO, shall be amortized over a sixty
(60) month period on a straight-line basis. Should any such Location be
debranded within the sixty (60) month amortization period, the MARKETER shall
pay to CITGO the unamortized portion of the costs associated with the CITGO
Branding Material as of the date of debranding. Notwithstanding the MARKETER’s
obligation to pay the unamortized portion of the costs, the ownership of that
portion of the CITGO Branding Material that does not contain CITGO’s name and
trademarks shall pass to MARKETER upon installation of the Branding Material.
Further, after the CITGO Branding Material is fully amortized, title to such
Branding Material shall pass to MARKETER. Notwithstanding anything to the
contrary, CITGO shall permanently retain ownership of sign faces, decals and
other identification items that contain CITGO’s name and trademarks.
 
k. MARKETER agrees to comply with applicable federal, state or local laws,
statutes, codes, rules, ordinanaces, regulations and orders (collectively,
“Laws”) regarding the filing and payment of any taxes, fines, and fees regarding
all signage, CITGO Branding Material, POP, EPOS and/or Payment Card equipment.
 
l. Upon debranding a Location, MARKETER shall remove all identification items,
including CITGO Branding Material, furnished or leased by CITGO within thirty
(30) days. Identification items shall be removed by MARKETER, CITGO or an
authorized representative of either Party, at MARKETER’s expense. CITGO has the
right to remove all CITGO Branding Material not removed in a timely manner and
charge MARKETER for the cost of removal.
 
7.           RETAIL APPEARANCE.
 
MARKETER shall operate or cause to operate MARKETER’s Locations, including all
 
buildings, equipment, restrooms, sidewalks, parking lots and driveways located
on the premises, in a clean, healthful and lawful manner, and in compliance with
CITGO’s image guidelines.
 
a. MARKETER further acknowledges that CITGO does not want its brand and
trademarks associated with illegal merchandise. Further, MARKETER will not sell
or allow MARKETER’s Locations to sell illegal materials, or to sell legal
materials in a manner disparaging to CITGO’s brand image, upon premises
displaying the CITGO brand and trademarks.
 
 
7

--------------------------------------------------------------------------------

 
b. MARKETER shall participate in CITGO’s sales and advertising programs
including displaying POP advertising materials where legally permissible.
 
c. MARKETER is responsible for ensuring that MARKETER’s Locations comply with
CITGO’s image guidelines and other applicable provisions of this Agreement.
 
d. CITGO shall have the right to debrand or require MARKETER to debrand any
Location that fails to meet the provisions of this Section 7. CITGO shall have
the right to inspect the retail location to confirm compliance with this Section
7.
 
8.           ALLOCATION.
 
If CITGO, because of a shortage of crude oil, raw materials, products, or
refining capacity, either of its own, or of its other regular sources of supply,
or in the industry generally, or because of governmental regulations, or for any
other reason, deems that it may be unable to meet all of its supply
requirements, CITGO may allocate its CITGO Motor Fuels among its various
customers pursuant to a plan, method or formula as CITGO believes fair and
reasonable. MARKETER agrees to be bound by any such allocation. During the
period of such allocation, the provisions of Section 2 relating to volume
requirements shall not be effective, and the quantity deliverable under this
Agreement shall then be such quantity as CITGO determines it can allocate to
MARKETER. Upon cessation of any such period of allocation, neither CITGO nor
MARKETER shall be obligated to make up any quantities omitted pursuant to the
provisions herein.
 
9.           CLAIMS.
 
Any claim for defect or variance in quality of CITGO Motor Fuels furnished
hereunder shall be made in writing to CITGO within five (5) business days after
discovery of the defect or variance. CITGO shall be furnished samples adequate
to test the Motor Fuels claimed to be defective and shall be afforded the
opportunity to take its own samples. Any and all claims not made within the time
and in the manner herein provided shall be deemed waived and released by the
MARKETER.
 
10.           WARRANTIES AND DISCLAIMERS.
 
a.           CITGO warrants good title to the Motor Fuels delivered to MARKETER,
as set forth in Section 3, and further warrants that the Motor Fuels: (1) will
meet, in all material respects, CITGO’s specifications and octane ratings for
the Motor Fuels, and (2) will comply with all applicable federal, state and
local laws and regulations in effect at the time and place of delivery.
 
b.           CITGO MAKES NO OTHER WARRANTIES OF ANY KIND OR NATURE WHATSOEVER,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
11.           LIMITATION OF LIABILITY.
 
 
8

--------------------------------------------------------------------------------

 
a. MARKETER’S SOLE AND EXCLUSIVE REMEDY FOR ANY CLAIM ARISING FROM OR IN
CONNECTION WITH ANY ALLEGED FAILURE OF OR DEFECT IN ANY BRANDED MOTOR FUELS SOLD
BY CITGO (WHETHER THAT CLAIM IS FOR BREACH OF CONTRACT OR WARRANTY OR IS UNDER
TORT, STRICT LIABILITY, STATUTE OR OTHERWISE) IS (1) AT CITGO’S OPTION,
REPLACEMENT OF THE FAILED, DEFECTIVE OR NON-CONFORMING BRANDED MOTOR FUELS OR
REIMBURSEMENT OF THE PURCHASE PRICE THEREOF, AND (2) REIMBURSEMENT OF THE
REASONABLE COST OF REPAIR OR REPLACEMENT OF ANY PARTS THAT ARE DAMAGED DIRECTLY
BY THE USE OF THE FAILED, DEFECTIVE OR NON-CONFORMING BRANDED MOTOR FUELS.
 
b. IN NO EVENT WILL CITGO BE LIABLE OR RESPONSIBLE FOR ANY INCIDENTAL, INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, ECONOMIC LOSS AND LOSS OF PROFITS), WHETHER UNDER TORT, BREACH OF
CONTRACT OR WARRANTY, STRICT LIABILITY, STATUTE OR OTHERWISE.
 
12.           PAYMENT CARDS.
 
a. MARKETER shall accept as payment from retail customers CITGO-approved credit,
debit and payment cards (collectively, “Payment Cards”) in accordance with the
provisions of CITGO’s Payment Card Guide and Regulations, a copy of which has
been provided to MARKETER. All Payment Cards are required to be processed
through the CITGO Electronic Point of Sale (“EPOS”) Network.
 
b. CITGO shall have the right, in its sole discretion, to amend or terminate the
Payment Card Guide and Regulations and/or discontinue its program at any time.
CITGO may reject or charge back any Payment Card invoices not conforming to the
Payment Card Guide and Regulations. MARKETER further agrees that upon such
rejection or charge back, the value of the Payment Card invoices which were
rejected or charged back shall become immediately due and owing from MARKETER to
CITGO and may be deducted from subsequent settlements of Payment Card
transactions.
 
c. MARKETER expressly agrees that CITGO shall have the right but not the
obligation to apply the proceeds of Payment Card invoices or any other credits
which may be owing to MARKETER toward the payment of any indebtedness owed by
MARKETER to CITGO. MARKETER grants to CITGO a security interest in all Payment
Card invoices and proceeds from such Payment Card invoices to secure the payment
of Motor Fuel purchases from CITGO, and agrees to execute documents reasonably
necessary to perfect such security interest.
 
d. MARKETER further agrees to maintain in good working order all of the EPOS
Systems located at the Locations. For the purposes of this Section, “good
working order” includes having the EPOS Systems properly configured and
operating on the most current Payment Card Industry Data Security
Standard-compliant version of the application software and hardware. CITGO shall
have the right to deactivate the EPOS System for any Location that fails to
comply with this “good working order” requirement.
 

 
9

--------------------------------------------------------------------------------

 

13.           FORCE MAJEURE.
 
a. In the event that either Party hereto is hindered, delayed or prevented from
performing this Agreement because of Force Majeure, the obligation of the party
so affected shall be suspended and proportionally abated during the continuance
of the Force Majeure condition and the Party so affected shall not be liable in
damages or otherwise for its failure to perform.
 
b. The term “Force Majeure” as used herein shall mean any cause or condition
beyond the control of either Party hereto that hinders, delays or prevents
performance of this Agreement, including, but not limited to (i) act of God,
flood, fire, explosion, war, riot, strike and other labor disturbance; (ii)
failure in, or inability to obtain on reasonable terms, raw materials, finished
products, transportation facilities, storage facilities and/or manufacturing
facilities; (iii) diminution, nonexistence or redirection of supplies as a
result of compliance by CITGO, voluntary or otherwise, with any request, order,
requisition or necessity of the government or any governmental officer, agent or
representative purporting to act under authority, or with any governmental or
industry rationing, allocation or supply program; (iv) governmental action not
initiated by either Party (including legislation, regulation or court order),
unusually severe economic conditions (including extraordinary increases in
retail Motor Fuels prices), changes in fuel consumption standards (whether
voluntary or mandated by law) or powertrain fuel source; and (v) CITGO’s
inability to meet the demand for its Motor Fuels at CITGO’s normal and usual
source points for supplying MARKETER, regardless of whether CITGO may have been
forced to divert certain supplies from such source points in order to alleviate
shortages at other distribution points.
 
c. If by reason of any Force Majeure condition, CITGO shall be unable to supply
the requirements of all of its customers of any Motor Fuel(s) covered by this
Agreement, CITGO’s obligation while such condition exists shall, at its option,
be reduced to the extent necessary in its sole judgment and discretion to
apportion fairly and reasonably among CITGO’s customers the amount of Motor
Fuel(s) which it is able to supply.  MARKETER shall not hold CITGO responsible
in any manner for any losses or damages which MARKETER may claim as a result of
any such apportionment. CITGO shall not be required to make up any deficiency in
any Motor Fuel(s) not delivered as a result of any such apportionment. In no
event shall any Force Majeure condition affect MARKETER’s obligation to pay for
CITGO Motor Fuels when due.
 
14.           TERMINATION AND NON-RENEWAL.
 
CITGO’s rights to terminate or elect not to renew this Franchise Relationship
are as specified in Title I of the PMPA as may be amended from time to time.
 
MARKETER shall be entitled to terminate this Agreement (i) in the event of a
material breach hereof by CITGO or (ii) in accordance with any addendum hereto.
 

 
10

--------------------------------------------------------------------------------

 

15.           HANDLING OF MOTOR FUELS.
 
a. MARKETER acknowledges and agrees that the Motor Fuels being sold under this
Agreement, by their nature, require special precautions in handling and that
MARKETER, its employees, agents and Retailers are, and will remain, fully
informed as to current and future governmental regulations and approved
procedures relating thereto. MARKETER is solely responsible for compliance with
all applicable Laws relative to receiving, transporting, storing, pricing,
selling, dispensing, and distributing Motor Fuels covered hereunder. MARKETER
will advise its employees, agents, and Retailers who are involved in the
ordering, selling, dispatching, handling, transporting, transferring and
delivery of Motor Fuels of the applicable Laws and further agrees to provide
appropriate training to such personnel to ensure compliance therewith. MARKETER
is also solely responsible for the proper disposal of waste materials generated
at any of MARKETER’s Locations. MARKETER shall not adulterate, contaminate or
add any components to CITGO Motor Fuels, or allow others to do so, the effect of
which would result in Motor Fuels no longer complying with applicable Laws,
without first obtaining CITGO’s written approval.
 
b. All CITGO-branded Locations must conform with CITGO’s quality assurance
programs and thus, are subject to random and periodic Motor Fuels sampling.
MARKETER shall allow CITGO, and its authorized representatives, access to the
CITGO-branded Locations for the purpose of acquiring samples for testing under
CITGO’s quality assurance programs to ensure that CITGO Motor Fuels marketed,
distributed or supplied by MARKETER are in compliance with all applicable Laws.
MARKETER shall allow the RFG Survey Association, its agents and contractors, the
same access. CITGO shall provide to MARKETER a copy of the results of any such
sampling and testing.
 
c. MARKETER shall provide to CITGO a copy of the results of any testing that was
performed on the Motor Fuels by MARKETER, or that were received by MARKETER from
the U.S. Environmental Protection Agency (“EPA”), its contractors, or any other
third party. In the event that a violation of the federal or state requirements
for gasoline is detected, whether by testing or otherwise, MARKETER shall
immediately cease selling the non-complying Motor Fuel and take such further
action as is necessary to remedy the violation, including such action as CITGO
or the EPA may request. Furthermore, MARKETER must immediately report any
violations to CITGO and advise CITGO of corrective actions, steps to prevent
further violations, steps to identify the cause(s) of the violations and the
results of resampling and testing. This reporting must be in writing.
 
d. FEDERAL VOLATILITY REGULATIONS AND RFG/ANTI-DUMPING REGULATIONS: The U.S.
Environmental Protection Agency (“EPA”) has promulgated regulations restricting
the maximum allowable reid vapor pressure (“RVP”) for gasoline (40 CFR Part 80,
80.27). Additionally, various states have promulgated regulations restricting
the maximum allowable RVP of gasoline and, in some cases, these regulations
exceed the federal requirement. These regulations provide for the imposition of
substantial penalties whenever violations occur.
 
 
11

--------------------------------------------------------------------------------

 
The EPA requires that only RFG may be delivered to retail locations that are
located within various ozone nonattainment areas (“RFG Areas”).
 
While CITGO will supply MARKETER with Motor Fuels to meet the regulations, it is
also MARKETER’s responsibility to comply with the regulations. These regulations
prescribe various rules concerning segregation of RFG, product transfer
documentation when transferring custody or title through the distribution chain,
quality assurance programs, fuel additive requirements, retention of records for
five years, varying specification by regions and registration with the EPA.
These regulations also provide for the imposition of substantial penalties
whenever violations occur.
 
MARKETER further agrees to comply with all applicable posting and labeling Laws
and regulations, including but not limited to those pertaining to octane
ratings, lead, oxygenates and Renewable Fuels. Under this Agreement, a Renewable
Fuel is a fuel that is produced from renewable biomass and used to replace or
reduce the quantity of fossil fuel present in a transportation fuel, home
heating oil, or jet fuel. This includes, but is not limited to, denatured fuel
ethanol, cellulosic biomass ethanol, waste derived ethanol, biodiesel
(mono-alkyl ester), non-ester renewable diesel, and blending components derived
from Renewable Fuel.
 
e. SUBSEQUENT RENEWABLE FUEL BLENDING: Except when required
 
by Law, MARKETER may not blend Renewable Fuel into CITGO Motor Fuels without
prior written consent from CITGO. MARKETER may request permission for such
blending by providing a written request to CITGO that contains, at minimum, the
following information:  blending location, blending rate, and description of
 
MARKETER’s quality assurance program. Provided that it is not prohibited by Law,
in the event that MARKETER elects to blend Renewable Fuel into CITGO Motor
Fuels, MARKETER shall release, defend and indemnify CITGO from and against any
and all lawsuits, claims, damages, costs and expenses which arise from or relate
to such blending. With respect to Reformulated Blendstock for Oxygenate Blending
(RBOB), only CITGO or its designee may blend Renewable Fuel.
 
f. DIESEL FUEL REGULATIONS: The EPA has promulgated regulations restricting the
maximum allowable sulfur in diesel fuels (40 CRF Part 80, 80.500). The highway
diesel fuel sulfur program, finalized in 2001, resulted in the nationwide
transition in 2006 of most diesel fuel from low-sulfur diesel (LSD) containing a
maximum of 500ppm sulfur, to ultra-low sulfur diesel (ULSD), containing a
maximum of 15ppm sulfur. Federal regulations require the labeling of diesel fuel
pumps with specific language notifying persons dispensing diesel fuel into
vehicles of the sulfur standard of the fuel, and the vehicles for which it is
appropriate. MARKETERS and/or Retailers that fail to comply with the diesel pump
labeling and ULSD sales and transfer requirements (1) are subject to penalties
under the Clean Air Act and (2) will be responsible for defending and
indemnifying CITGO for any fees, penalties, or fines associated with the failure
to comply with the above-referenced federal requirements.
 
g. MARKETER further agrees to comply or to require compliance with all Laws
pertaining to underground storage tanks and fuel lines which hold or transfer
CITGO Motor Fuels. MARKETER’s obligations include, but are not limited to,
compliance with Laws relating to leak detection, spill protection, remediation,
corrosion control, reporting, closure, recordkeeping, financial responsibility
and/or pollution insurance.
 
 
12

--------------------------------------------------------------------------------

 
h. CITGO shall have the right to inspect all CITGO-branded Locations and to
obtain samples of all CITGO Motor Fuels that are sold at those Locations. Upon
written request, CITGO shall provide to MARKETER a copy of the results of such
sampling. Should CITGO determine that such samples are not CITGO Motor Fuels,
CITGO may take such action as it deems appropriate, including imposing fines,
debranding the Location or terminating this Agreement.
 
16.           INDEMNITY AND WAIVER OF EXPRESS NEGLIGENCE.
 
a. MARKETER hereby releases and agrees to defend, indemnify and hold CITGO, its
parent, subsidiaries, affiliates, agents, servants, employees, successors and
assigns (collectively, the “CITGO Parties”), harmless from and against any and
all claims, suits, losses, obligations, liabilities, injuries, and damages,
including attorneys’ fees and costs of litigation, for death, personal injury,
property damage or any other claim whatsoever arising out of any failure by
MARKETER, to perform, fulfill or observe any obligation or liability of MARKETER
as set forth in this Agreement, or any negligent act or omission by MARKETER, or
any cause or condition of any kind directly or indirectly arising in connection
with the use, occupancy, maintenance, upkeep, repair, replacement or operation
of any place of business, service station or marketing premises (including, but
not limited to, adjacent sidewalks, driveways, parking lots, curbs, signs, poles
and all other fixtures and equipment located thereon) which place of business,
service station or marketing premise is or was either directly or indirectly
owned, leased, operated, supplied, franchised, or licensed by or through
MARKETER.
 
b. MARKETER hereby releases and agrees to defend, indemnify and hold the CITGO
Parties harmless from and against any and all claims, suits, losses,
obligations, injuries, liabilities and damages, including attorneys’ fees and
costs of litigation, resulting from or relating to the shipment, delivery, use,
storage, handling, pricing, dispensing and sale of Motor Fuels, including, but
not limited to, the seepage or leakage of any Motor Fuels from storage tanks,
pumps, dispensers and piping, and fire or explosion at any place of business,
service station or marketing premises, which place of business, service station
or marketing premises is or was either directly or indirectly owned, leased,
operated, supplied, franchised or licensed by or through MARKETER, whether such
claims, suits, losses, obligations, injuries, liabilities, and damages,
including attorneys’ fees and costs of litigation, are caused by the acts or
omissions, negligent or otherwise, of some third party (other than CITGO
Parties).
 
c. MARKETER shall defend, indemnify and hold the CITGO Parties harmless from and
against any fines, penalties, taxes, judgments, charges, or expenses, including
attorneys’ fees and costs of litigation, for violations of any Law caused by any
act or omission, in whole or in part, whether negligent or otherwise, of
MARKETER, its Retailers, agents, servants, employees, contractors, successors,
assigns or licensees.
 
 
13

--------------------------------------------------------------------------------

 
d. MARKETER’s duty to defend and indemnify, as set forth in the above
Subsections, is independent of and not contingent upon its insurance carrier’s
agreement to cover a particular claim.
 
17.           INSURANCE.
 
MARKETER shall obtain and maintain, at its own expense, insurance through an
insurer acceptable to CITGO. Such insurance shall include:
 
a. Worker’s Compensation Insurance covering MARKETER’s employees; and,
Employer’s Liability Insurance with a minimum limit of FIVE HUNDRED THOUSAND
DOLLARS ($500,000) per occurrence.
 
b. Commercial General Liability insurance, including contractual liability and
products-completed operations liability, explosion, collapse and underground
liability, as well as coverage on all contractor’s equipment (other than motor
vehicles licensed for highway use) owned, hired, or used in performance of this
Agreement, having a minimum combined single limit of ONE MILLION DOLLARS
($1,000,000) each occurrence (or the equivalent) for bodily injury and property
damage including personal injury, with an aggregate limit of TWO MILLION DOLLARS
($2,000,000).
 
c. Automobile Liability Insurance, including contractual liability covering all
motor vehicles owned, hired, or used in the performance of this Agreement, with
a minimum combined single limit of ONE MILLION DOLLARS ($1,000,000) each
occurrence (or the equivalent) for bodily injury and property damage.
 
The foregoing are minimum insurance requirements only and may not adequately
meet the entire insurance needs of MARKETER. MARKETER shall list CITGO as an
additional insured on all insurance policies described in Subsections (b) and
(c) above and such insurance shall not be subject to other insurance clauses.
Upon CITGO’s request, MARKETER shall furnish CITGO certificates of insurance
that indicate MARKETER’s compliance with the provisions contained in this
Section. MARKETER shall not cancel or materially change its insurance coverage
without providing CITGO thirty (30) business days’ advance written notice.
 
MARKETER shall require MARKETER’s Retailers who are handling CITGO Motor Fuel(s)
to comply with the insurance requirements described in Subsections (a)-(c)
above.
 
All insurance requirements are a separate obligation and not subject to any
other terms and conditions of this Agreement.
 
18.           ASSIGNMENT/TRANSFER.
 
Either Party may assign this Agreement only with the prior written consent of
the other Party; such consent may not be unreasonably withheld or delayed.
 

 
14

--------------------------------------------------------------------------------

 

19.           RELATIONSHIP OF THE PARTIES.
 
Under this Agreement, MARKETER shall act solely as an independent contractor.
This Agreement does not establish any relationship of partnership, joint
venture, employment or agency between CITGO and MARKETER or MARKETER’s
Retailers, nor does this Agreement establish on CITGO’s behalf a contractual
right to control MARKETER, MARKETER’s Retailers or MARKETER’s Locations. CITGO
shall not have any authority, actual control, supervision, or direction over any
aspect of (i) MARKETER’s business, finances, and/or operations, or (ii) any
third-party business, finances, and/or operations arising from this Agreement.
MARKETER shall have no right or authority, and shall not attempt to enter into
any contract, commitment, or agreement, or incur any debt or liability of any
nature, in the name of or on behalf of CITGO unless expressly authorized by
CITGO in writing.
 
20.           CHOICE OF LAW, VENUE, AND CONSENT TO JURISDICTION.
 
a. This Agreement shall be governed by the laws of the State of Texas without
regard to its choice of law rules, and shall be governed and construed in
accordance with the laws of that State in all respects, including, without
limitation matters of construction, validity and performance. The Parties
further agree that the venue for any proceeding relating to or arising out of
this Agreement shall be the federal district courts located in either Charlotte,
North Carolina or Houston, Texas. If MARKETER initiates legal action, then it
may file suit in the federal district court located in Charlotte, North
Carolina. If CITGO initiates legal action, then it may file suit in the federal
district court located in Houston, Texas.
 
b. The Parties hereby irrevocably submit themselves to the jurisdiction of the
United States District Court for the Southern District of Texas, Houston
Division, and/or the United States District Court for the Middle District of
North Carolina. The Parties hereby waive all questions of personal jurisdiction
for the purposes of carrying out this Subsection.
 
c. The Parties hereby agree that service of process may be made upon either of
them in any proceeding relating to or arising from this Agreement, or the
relationship created by this Agreement, by any means authorized under Texas or
federal Law.
 
21.           WAIVER OF JURY TRIAL.
 
CITGO AND MARKETER HEREBY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL ON
ANY CLAIM OR CAUSE OF ACTION BASED UPON, RELATING TO OR ARISING OUT OF, DIRECTLY
OR INDIRECTLY, THIS AGREEMENT AND THE COMMERCIAL RELATIONSHIP CREATED THEREBY.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS PROOF OF WRITTEN
CONSENT TO TRIAL BY THE COURT.
 

 
15

--------------------------------------------------------------------------------

 

22.           GENERAL PROVISIONS.
 
a. This Agreement shall bind the executors, administrators, personal
representatives, assigns and successors of the respective Parties. The right of
either Party to require strict performance by the other Party hereunder shall
not be affected by any previous waiver, forbearance or course of dealing. No
delay or omission by CITGO in exercising or enforcing any right or power
accruing upon any breach of this Agreement by MARKETER shall impair any such
right or power, or shall be construed to be a waiver of any breach of this
Agreement, or any acquiescence therein.
 
b. All notices hereunder shall be deemed to have been sufficiently given when
hand delivered or mailed by certified mail to the Parties at the addresses
above, or such other addresses as may be furnished to the other in writing by
certified mail. All notices sent to CITGO shall be sent to the “General Manager,
Light Oils Marketing,” with a carbon copy sent to “General Counsel.”
 
c. All understandings and agreements relating to the subject matter hereof
either verbal or written, except insofar as incorporated in this Agreement, are
hereby canceled and withdrawn. CITGO has made no promises, claims or
representations to MARKETER which are not contained in this Agreement. This
Agreement constitutes the entire agreement of the Parties with respect to the
subject matter hereof and may be altered only by writing signed by the Parties.
 
d. CITGO hereby reserves any and all rights afforded by the PMPA. No failure to
mention any such right in the express terms of this Agreement shall constitute a
waiver of any rights afforded thereunder.
 
e. MARKETER shall pay, in addition to all other amounts payable, the actual
expenditures of CITGO, including attorneys’ fees, for legal process or
proceeding to enforce any right or obligations hereunder. MARKETER’s
responsibility for payment of fees under this Agreement is independent of, and
in addition to, any right to fees granted CITGO under the PMPA or other
applicable law or statute, provided that no duplication of fees shall be
permitted.
 
f. This Agreement shall not be binding upon CITGO until it has been duly
accepted by CITGO as evidenced by the signature of its authorized designee.
Commencement of dealing between the Parties shall not be deemed a waiver of this
requirement. The Parties have entered into the Agreement freely and voluntarily,
and not as a result of duress or coercion. The Parties were represented by
counsel, or had the opportunity to consult with counsel prior to entering into
this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this instrument to be duly executed
the day and year first above written.
 
CITGO PETROLEUM CORPORATION
 
THE PANTRY, INC.
By: /s/ J. E. Click____________________
 
By: /s/ Terry Marks________________
Print Name: J. E. Click______________
 
Print Name: :Terry Marks___________
Title: Region Manager
 
Title: CEO
Witness: I. J. White_________________
 
Witness: ________________________

                                

 
17

--------------------------------------------------------------------------------

 

REVISED SUMMARY OF TITLE 1 OF THE PETROLEUM MARKETING PRACTICES ACT
 
Office of the Secretary
REVISED SUMMARY OF TITLE I
OF THE PETROLEUM
MARKETING PRACTICES ACT


 
AGENCY: Department of Energy.
ACTION: Notice.
 
SUMMARY: This notice contains a summary of Title I of the Petroleum Marketing
Practices Act, as amended (the Act). The Petroleum Marketing Practices Act was
originally enacted on June 19, 1978, and was amended by the Petroleum Marketing
Practices Act Amendments of 1994, enacted on October 19, 1994. On August 30,
1978, the Department of Energy published in the Federal Register a summary of
the provisions of Title I of the 1978 law, as required by the Act. The
Department is publishing this revised summary to reflect key changes made by the
1994 amendments.

 
The Act is intended to protect franchised distributors and retailers of gasoline
and diesel motor fuel against arbitrary or discriminatory termination or
non-renewal of franchises. This summary describes the reasons for which a
franchise may be terminated or not renewed under the law, the responsibilities
of franchisors, and the remedies and relief available to franchisees. The Act
requires franchisors to give franchisees copies of the summary contained in this
notice whenever notification of termination or non-renewal of a franchise is
given.
 
FOR FURTHER INFORMATION CONTACT:
Carmen Difiglio, Office of Energy Efficiency,
Alternative Fuels, and Oil Analysis (P0-62),
U.S. Department of Energy, Washington, D.C. 20585,
Telephone (202) 586-4444


Lawrence Leiken, Office of General Counsel (GC-73),
U.S. Department of Energy,
Washington, D.C. 20585,
Telephone (202) 586-6978
 
SUPPLEMENTARY INFORMATION:
Title I of the Petroleum Marketing Practices Act, as amended, 15 U.S.C.
§§2801-2806 provides for the protection of franchised distributors and retailers
of motor fuel by establishing minimum Federal standards governing the
termination of franchises and the non-renewal of franchise relationships by the
franchisor or distributor of such fuel.
 
Section 104(d)(1) of the Act required the Secretary of Energy to publish in the
Federal
 
Register a simple and concise summary of the provisions of Title I, including a
statement of the respective responsibilities of, and the remedies and relief
available to, franchisors and franchisees under that title. The Department
published this summary in the Federal Register on August 30, 1978. 43 F.R. 38743
(1978).
 
 
18

--------------------------------------------------------------------------------

 
In 1994 the Congress enacted the Petroleum Marketing Practices Act Amendments to
affirm and clarify certain key provisions of the 1978 statute. Among the key
issues addressed in the 1994 amendments are: (1) termination or non-renewal of
franchised dealers by their franchisors for purposes of conversion to “company”
operation; (2) application of state law; (3) the rights and obligations of
franchisors and franchisees in third-party lease situations; and (4) waiver of
rights limitations. See H.R. REP. NO. 737, 103rd Cong., 2nd Sess. 2 (1994),
reprinted in 1994 U.S.C.C.A.N. 2780. Congress intended to: (1) make explicit
that upon renewal a franchisor may not insist on changes to a franchise
agreement where the purpose of such changes is to prevent renewal in order to
convert a franchisee-operated service station into a company-operated service
station; (2) make clear that where the franchisor has an option to continue the
lease or to purchase the premises but does not wish to do so, the franchisor
must offer to assign the option to the franchisee; (3) make clear that no
franchisor may require, as a condition of entering or renewing a franchise
agreement, that a franchisee waive any rights under the Petroleum Marketing
Practices Act, any other Federal law, or any state law; and (4) reconfirm the
limited scope of Federal preemption under the Act. Id.
 
The summary which follows reflects key changes to the statute resulting from the
1994 amendments. The Act requires franchisors to give copies of this summary
statement to their franchisees when entering into an agreement to terminate the
franchise or not to renew the franchise relationship, and when giving
notification of termination or non-renewal. This summary does not purport to
interpret the Act, as amended, or to create new legal rights.
 
In addition to the summary of the provisions of Title I, a more detailed
description of the definitions contained in the Act and of the legal remedies
available to franchisees is also included in this notice, following the summary
statement.
 
SUMMARY OF LEGAL RIGHTS OF MOTOR FUEL FRANCHISEES
 
This is a summary of the franchise protection provisions of the Federal
Petroleum Marketing Practices Act, as amended in 1994 (the Act), 15 U.S.C. §§
2801-2806. This summary must be given to you, as a person holding a franchise
for the sale, consignment or distribution of gasoline or diesel motor fuel, in
connection with any termination or non-renewal of your franchise by your
franchising company (referred to in this summary as your supplier).
 
You should read this summary carefully, and refer to the Act if necessary, to
determine whether a proposed termination or non-renewal of your franchise is
lawful, and what legal remedies are available to you if you think the proposed
termination or failure to renew is not lawful. In addition, if you think your
supplier has failed to comply with the Act, you may wish to consult an attorney
in order to enforce your legal rights.
 
 
19

--------------------------------------------------------------------------------

 
The franchise protection provisions of the Act apply to a variety of franchise
agreements. The term “franchise” is broadly defined as a license to use a motor
fuel trademark which is owned or controlled by a refiner, and it includes
secondary arrangements such as leases of real property and motor fuel supply
agreements which have existed continuously since May 15, 1973, regardless of a
subsequent withdrawal of a trademark. Thus, if you have lost the use of a
trademark previously granted by your supplier but have continued to receive
motor fuel supplies through a continuation of a supply agreement with your
supplier, you are protected under the Act.
 
Any issue arising under your franchise which is not governed by this Act will be
governed by the law of the State in which the principal place of business of
your franchise is located.
 
Although a State may specify the terms and conditions under which your franchise
may be transferred upon the death of the franchisee, it may not require a
payment to you (the franchisee) for the goodwill of a franchise upon termination
or non-renewal.
 
The Act is intended to protect you, whether you are a distributor or a retailer,
from arbitrary or discriminatory termination or non-renewal of your franchise
agreement. To accomplish this, the Act first lists the reasons for which
termination or non-renewal is permitted. Any notice of termination or
non-renewal must state the precise reason, as listed in the Act, for which the
particular termination or non-renewal is being made. These reasons are described
below under the headings “Reasons for Termination” and “Reasons for
Non-renewal.”
 
The Act also requires your supplier to give you a written notice of termination
or intention not to renew the franchise within certain time periods. These
requirements are summarized below under the heading “Notice Requirements for
Termination or Non-renewal.”
 
The Act also provides certain special requirements with regard to trial and
interim franchise agreements, which are described below under the heading “Trial
and Interim Franchises.”
 
The Act gives you certain legal rights if your supplier terminates or does not
renew your franchise in a way that is not permitted by the Act. These legal
rights are described below under the heading “Your Legal Rights.”
 
The Act contains provisions pertaining to waiver of franchisee rights and
applicable State law. These provisions are described under the heading “Waiver
of Rights and Applicable State Law.”
 
This summary is intended as a simple and concise description of the general
nature of your rights under the Act. For a more detailed description of these
rights, you should read the text of the Petroleum Marketing Practices Act, as
amended in 1994 (15 U.S.C. §§2801-­2806). This summary does not purport to
interpret the Act, as amended, or to create new legal rights.
 
 
20

--------------------------------------------------------------------------------

 
I.           REASONS FOR TERMINATION
 
If your franchise was entered into on or after June 19, 1978, the Act bars
termination of your franchise for any reasons other than those reasons discussed
below. If your franchise was entered into before June 19, 1978, there is no
statutory restriction on the reasons for which it may be terminated. If a
franchise entered into before June 19, 1978, is terminated, however, the Act
requires the supplier to reinstate the franchise relationship unless one of the
reasons listed under this heading or one of the additional reasons for
non-renewal described below under the heading “Reasons for Non-renewal” exists.
 
A. Noncompliance with franchise agreement.
Your supplier may terminate your franchise if you do not comply with a
reasonable and important requirement of the franchise relationship. However,
termination may not be based on a failure to comply with a provision of the
franchise that is illegal or unenforceable under applicable Federal, State or
local law. In order to terminate for non­compliance with the franchise
agreement, your supplier must have learned of this non­compliance recently. The
Act limits the time period within which your supplier must have learned of your
non-compliance to various periods, the longest of which is 120 days, before you
receive notification of the termination.
 
B. Lack of good faith efforts.
Your supplier may terminate your franchise if you have not made good faith
efforts to carry out the requirements of the franchise, provided you are first
notified in writing that you are not meeting a requirement of the franchise and
you are given an opportunity to make a good faith effort to carry out the
requirement. This reason can be used by your supplier only if you fail to make
good faith efforts to carry out the requirements of the franchise within the
period which began not more than 180 days before you receive the notice of
termination.
 
C. Mutual agreement to terminate the franchise.
A franchise can be terminated by an agreement in writing between you and your
supplier if the agreement is entered into not more than 180 days before the
effective date of the termination and you receive a copy of that agreement,
together with this summary statement of your rights under the Act. You may
cancel the agreement to terminate within 7 days after you receive a copy of the
agreement, by mailing (by certified mail) a written statement to this effect to
your supplier.
 
D. Withdrawal from the market area.
Under certain conditions, the Act permits your supplier to terminate your
franchise if your supplier is withdrawing from marketing activities in the
entire geographic area in which you operate. You should read the Act for a more
detailed description of the conditions under which market withdrawal
terminations are permitted. See 15 U.S.C. §2802(b)(E).
 

 
21

--------------------------------------------------------------------------------

 

E. Other events permitting a termination.
If your supplier learns within the time period specified in the Act (which in no
case is more than 120 days prior to the termination notice) that one of the
following events has occurred, your supplier may terminate your franchise
agreement:
(1) Fraud or criminal misconduct by you that relates to the operation of your
marketing premises.
(2) You declare bankruptcy or a court determines that you are insolvent.
(3)  You have a severe physical or mental disability lasting at least 3 months
which makes you unable to provide for the continued proper operation of the
marketing premises.
(4)  Expiration of your supplier’s underlying lease to the leased marketing
premises, if (a) your supplier gave you written notice before the beginning of
the term of the franchise of the duration of the underlying lease and that the
underlying lease might expire and not be renewed during the term of the
franchise; (b) your franchisor offered to assign to you, during the 90-day
period after notification of termination or non-renewal was given, any option
which the franchisor held to extend the underlying lease or to purchase the
marketing premises (such an assignment may be conditioned on the franchisor
receiving from both the landowner and the franchisee an unconditional release
from liability for specified events occurring after the assignment); and (c) in
a situation in which the franchisee acquires possession of the leased marketing
premises effective immediately after the loss of the right of the franchisor to
grant possession, the franchisor, upon the written request of the franchisee,
made a bona fide offer to sell or assign to the franchisee the franchisor’s
interest in any improvements or equipment located on the premises, or offered
the franchisee a right of first refusal of any offer from another person to
purchase the franchisor’s interest in the improvements and equipment.
(5)  Condemnation or other taking by the government, in whole or in part, of the
marketing premises pursuant to the power of eminent domain. If the termination
is based on a condemnation or other taking, your supplier must give you a fair
share of any compensation which he receives for any loss of business opportunity
or good will.
(6)  Loss of your supplier’s right to grant the use of the trademark that is the
subject of the franchise, unless the loss was because of bad faith actions by
your supplier relating to trademark abuse, violation of Federal or State law, or
other fault or negligence.
(7)  Destruction (other than by your supplier) of all or a substantial part of
your marketing premises. If the termination is based on the destruction of the
marketing premises and if the premises are rebuilt or replaced by your supplier
and operated under a franchise, your supplier must give you a right of first
refusal to this new franchise.
(8)  Your failure to make payments to your supplier of any sums to which your
supplier is legally entitled.
(9)  Your failure to operate the marketing premises for 7 consecutive days, or
any shorter period of time which, taking into account facts and circumstances,
amounts to an unreasonable period of time not to operate.
(10)  Your intentional adulteration, mislabeling or misbranding of Motor Fuels
or other trademark violations.
(11)  Your failure to comply with Federal, State, or local laws or regulations
of which you have knowledge and that relate to the operation of the marketing
premises.
(12)  Your conviction of any felony involving moral turpitude.
(13)  Any event that affects the franchise relationship and as a result of which
termination is reasonable.


 
22

--------------------------------------------------------------------------------

 
II.           REASONS FOR NON-RENEWAL
 
If your supplier gives notice that he does not intend to renew any franchise
agreement, the Act requires that the reason for non-renewal must be either one
of the reasons for termination listed immediately above, or one of the reasons
for non-renewal listed below.
 
A. Failure to agree on changes or additions to franchise.
If you and your supplier fail to agree to changes in the franchise that your
supplier in good faith has determined are required, and your supplier’s
insistence on the changes is not for the purpose of converting the leased
premises to a company operation or otherwise preventing the renewal of the
franchise relationship, your supplier may decline to renew the franchise.
 
B. Customer complaints.
If your supplier has received numerous customer complaints relating to the
condition of your marketing premises or to the conduct of any of your employees,
and you have failed to take prompt corrective action after having been notified
of these complaints, your supplier may decline to renew the franchise.
 
C. Unsafe or unhealthful operations.
If you have failed repeatedly to operate your marketing premises in a clean,
safe and healthful manner after repeated notices from your supplier, your
supplier may decline to renew the franchise.
 
D. Operation of franchise is uneconomical.
Under certain conditions specified in the Act, your supplier may decline to
renew your franchise if he has determined that renewal of the franchise is
likely to be uneconomical. Your supplier may also decline to renew your
franchise if he has decided to convert your marketing premises to a use other
than for the sale of motor fuel, to sell the premises, or to materially alter,
add to, or replace the premises.
 
III.           NOTICE REQUIREMENTS FOR TERMINATION OR NON-RENEWAL
 
The following is a description of the requirements for the notice which your
supplier must give you before he may terminate your franchise or decline to
renew your franchise relationship. These notice requirements apply to all
franchise terminations, including franchises entered into before June 19, 1978
and trial and interim franchises, as well as to all non-renewals of franchise
relationships.
 
A.           How much notice is required.
In most cases, your supplier must give you notice of termination or non-renewal
at least 90 days before the termination or non-renewal takes effect.
 
In circumstances where it would not be reasonable for your supplier to give you
90 days notice, he must give you notice as soon as he can do so. In addition, if
the franchise involves leased marketing premises, your supplier may not
establish a new franchise relationship involving the same premises until 30 days
after notice was given to you or the date the termination or non-renewal takes
effect, whichever is later. If the franchise agreement permits, your supplier
may repossess the premises and, in reasonable circumstances, operate them
through his employees or agents.
 
 
23

--------------------------------------------------------------------------------

 
If the termination or non-renewal is based upon a determination to withdraw from
the marketing of motor fuel in the area, your supplier must give you notice at
least 180 days before the termination or non-renewal takes effect.
 
B.           Manner and contents of notice.
To be valid, the notice must be in writing and must be sent by certified mail or
personally delivered to you. It must contain:
(1) A statement of your supplier’s intention to terminate the franchise or not
to renew the franchise relationship, together with his reasons for this action;
(2) The date the termination or non-renewal takes effect; and
(3) A copy of this summary.


IV.           TRIAL FRANCHISES AND INTERIM FRANCHISES
 
The following is a description of the special requirements that apply to trial
and interim franchises.
 
A. Trial franchises.
A trial franchise is a franchise, entered into on or after June 19, 1978, in
which the franchisee has not previously been a party to a franchise with the
franchisor and which has an initial term of 1 year or less. A trial franchise
must be in writing and must make certain disclosures, including that it is a
trial franchise, and that the franchisor has the right not to renew the
franchise relationship at the end of the initial term by giving the franchisee
proper notice.
 
The unexpired portion of a transferred franchise (other than as a trial
franchise, as described above) does not qualify as a trial franchise.
 
In exercising his right not to renew a trial franchise at the end of its initial
term, your supplier must comply with the notice requirements described above
under the heading “Notice Requirements for Termination or Non-renewal.”
 
B. Interim franchises.
An interim franchise is a franchise, entered into on or after June 19, 1978, the
duration of which, when combined with the terms of all prior interim franchises
between the franchisor and the franchisee, does not exceed three years, and
which begins immediately after the expiration of a prior franchise involving the
same marketing premises which was not renewed, based on a lawful determination
by the franchisor to withdraw from marketing activities in the geographic area
in which the franchisee operates.
 
An interim franchise must be in writing and must make certain disclosures,
including that it is an interim franchise and that the franchisor has the right
not to renew the franchise at the end of the term based upon a lawful
determination to withdraw from marketing activities in the geographic area in
which the franchisee operates.
 
 
24

--------------------------------------------------------------------------------

 
In exercising his right not to renew a franchise relationship under an interim
franchise at the end of its term, your supplier must comply with the notice
requirements described above under the heading “Notice Requirements for
Termination or Non-renewal.”
 
V.           YOUR LEGAL RIGHTS
 
Under the enforcement provisions of the Act, you have the right to sue your
supplier if he fails to comply with the requirements of the Act. The courts are
authorized to grant whatever equitable relief is necessary to remedy the effects
of your supplier’s failure to comply with the requirements of the Act, including
declaratory judgment, mandatory or prohibitive injunctive relief, and interim
equitable relief. Actual damages, exemplary (punitive) damages under certain
circumstances, and reasonable attorney and expert witness fees are also
authorized. For a more detailed description of these legal remedies you should
read the text of the Act. 15 U.S.C. §§2801-2806.
 
VI.           WAIVER OF RIGHTS AND APPLICABLE STATE LAW
 
Your supplier may not require, as a condition of entering into or renewing the
franchise relationship, that you relinquish or waive any right that you have
under this or any other Federal law or applicable State law. In addition, no
provision in a franchise agreement would be valid or enforceable if the
provision specifies that the franchise would be governed by the law of any State
other than the one in which the principal place of business for the franchise is
located.
 
FURTHER DISCUSSION OF TITLE I – DEFINITIONS AND LEGAL REMEDIES
 
I.           DEFINITIONS
 
Section 101 of the Petroleum Marketing Practices Act sets forth definitions of
the key terms used throughout the franchise protection provisions of the Act.
The definitions from the Act which are listed below are of those terms which are
most essential for purposes of the foregoing summary statement. (You should
consult section 101 of the Act for additional definitions not included here.)
 
A.           Franchise.
A “franchise” is any contract between a refiner and a distributor, between a
refiner and a retailer, between a distributor and another distributor, or
between a distributor and a retailer, under which a refiner or distributor (as
the case may be) authorizes or permits a retailer or distributor to use, in
connection with the sale, consignment, or distribution of motor fuel, a
trademark which is owned or controlled by such refiner or by a refiner which
supplies motor fuel to the distributor which authorizes or permits such use.
 
The term “franchise” includes any contract under which a retailer or distributor
(as the case may be) is authorized or permitted to occupy leased marketing
premises, which premises are to be employed in connection with the sale,
consignment, or distribution of motor fuel under a trademark which is owned or
controlled by such refiner or by a refiner which supplies motor fuel to the
distributor which authorizes or permits such occupancy. The term also includes
any contract pertaining to the supply of motor fuel which is to be sold,
consigned or distributed under a trademark owned or controlled by a refiner, or
under a contract which has existed continuously since May 15, 1973, and pursuant
to which, on May 15, 1973, motor fuel was sold, consigned or distributed under a
trademark owned or controlled on such date by a refiner. The unexpired portion
of a transferred franchise is also included in the definition of the term.
 
 
25

--------------------------------------------------------------------------------

 
B.           Franchise relationship.
The term “franchise relationship” refers to the respective motor fuel marketing
or distribution obligations and responsibilities of a franchisor and a
franchisee which result from the marketing of motor fuel under a franchise.
 
C.           Franchisee.
A “franchisee” is a retailer or distributor who is authorized or permitted,
under a franchise, to use a trademark in connection with the sale, consignment,
or distribution of motor fuel.
 
D.           Franchisor.
A “franchisor” is a refiner or distributor who authorizes or permits, under a
franchise, a retailer or distributor to use a trademark in connection with the
sale, consignment or distribution of motor fuel.
 
E.           Marketing premises.
“Marketing premises” are the premises which, under a franchise, are to be
employed by the franchisee in connection with the sale, consignment, or
distribution of motor fuel.
 
F.           Leased marketing premises
“Leased marketing premises” are marketing premises owned, leased, or in any way
controlled by a franchisor and which the franchisee is authorized or permitted,
under the franchise, to employ in connection with the sale, consignment, or
distribution of motor fuel.
 
G.           Fail to renew and non-renewal.
The terms “fail to renew” and “non-renewal’ refer to a failure to reinstate,
continue, or extend a franchise relationship (1) at the conclusion of the term,
or on the expiration date, stated in the relevant franchise, (2) at any time, in
the case of the relevant franchise which does not state a term of duration or an
expiration date, or (3) following a termination (on or after June 19, 1978) of
the relevant franchise which was entered into prior to June 19, 1978 and has not
been renewed after such date.
 

 
26

--------------------------------------------------------------------------------

 

II.           LEGAL REMEDIES AVAILABLE TO FRANCHISEE
 
The following is a more detailed description of the remedies available to the
franchisee if a franchise is terminated or not renewed in a way that fails to
comply with the Act.
 
A.           Franchisee’s right to sue.
A franchisee may bring a civil action in United States District Court against a
franchisor who does not comply with the requirements of the Act. The action must
be brought within one year after the date of termination or non-renewal or the
date the franchisor fails to comply with the requirements of the law, whichever
is later.
 
B.           Equitable relief.
Courts are authorized to grant whatever equitable relief is necessary to remedy
the effects of a violation of the law’s requirements. Courts are directed to
grant a preliminary injunction if the franchisee shows that there are
sufficiently serious questions, going to the merits of the case, to make them a
fair ground for litigation, and if, on balance, the hardship which the franchise
would suffer if the preliminary injunction is not granted will be greater than
the hardship which the franchisor would suffer if such relief is granted.
 
Courts are not required to order continuation or renewal of the franchise
relationship if the action was brought after the expiration of the period during
which the franchisee was on notice concerning the franchisor’s intention to
terminate or not renew the franchise agreement.
 
C.           Burden of proof.
In an action under the Act, the franchisee has the burden of proving that the
franchise was terminated or not renewed. The franchisor has the burden of
proving, as an affirmative defense, that the termination or non-renewal was
permitted under the Act, and, if applicable, that the franchisor complied with
certain other requirements relating to terminations and non-renewals based on
condemnation or destruction of the marketing premises
 
D.           Damages.
A franchisee who prevails in an action under the Act is entitled to actual
damages and reasonable attorney and expert witness fees. If the action was based
upon conduct of the franchisor which was in willful disregard of the Act’s
requirements or the franchisee’s rights under the law, exemplary (punitive)
damages may be awarded where appropriate. The court, and not the jury, will
decide whether to award exemplary damages and, if so, in what amount.
 
On the other hand, if the court finds that the franchisee’s action is frivolous,
it may order the franchisee to pay reasonable attorney and expert witness fees.
 
 
27

--------------------------------------------------------------------------------

 
E.           Franchisor’s defense to permanent injunctive relief.
Courts may not order a continuation or renewal of a franchise relationship if
the franchisor shows that the basis of the non-renewal of the franchise
relationship was a determination made in good faith and in the normal course of
business:
(1) To convert the leased marketing premises to a use other than the sale or
distribution of motor fuel;
(2) To materially alter, add to, or replace such premises;
(3) To sell such premises;
(4) To withdraw from marketing activities in the geographic area in which such
premises are located; or
(5) That renewal of the franchise relationship is likely to be uneconomical to
the franchisor despite any reasonable changes or additions to the franchise
provisions which may be acceptable to the franchisee.


In making this defense, the franchisor also must show that he has complied with
the notice requirements of the Act.
 
This defense to permanent injunctive relief, however, does not affect the
franchisee’s right to recover actual damages and reasonable attorney and expert
witness fees if the non-renewal is otherwise prohibited under the Act.
 
Issued in Washington, D.C. on June 12, 1996.
 
MARK W. CHUPKA,
Acting Assistant Secretary for Policy

 
28

--------------------------------------------------------------------------------

 

ADDENDUM TO MARKETER FRANCHISE AGREEMENT


This Addendum to Marketer Franchise Agreement (the “Addendum”) is entered into
on this 7th day of September, 2010, by and between CITGO Petroleum Corporation
(“CITGO”) and The Pantry, Inc. (the “Company”).
 
WHEREAS, CITGO and the Company have entered into a Marketer Franchise Agreement
on Sept. 7, 2010 (the “MFA”);
 
WHEREAS, the Company has received offers from other suppliers to purchase motor
fuels; and therefore, has requested that CITGO sell Branded Gasoline, Unbranded
Gasoline, and Diesel (collectively, “Motor Fuels”) on a similar basis;
 
WHEREAS, CITGO and the Company agree that the MFA and this Addendum amend and
restate in its entirety the Distributor Franchise Agreement dated August 2000
and the Amended and Restated Addendum, dated February 11, 2003, which was
amended on March 31, 2005, October 17, 2005, March 24, 2006, December 18, 2006,
June 8, 2009 and November 20, 2009;
 
WHEREAS, CITGO has agreed to sell to the Company CITGO Branded Gasoline,
Unbranded Gasoline and Diesel in accordance with the terms as provided herein;
and
 
WHEREAS, to the extent that the provisions of this Addendum are inconsistent
with the provisions of the MFA, CITGO’s Marketing and Branding Programs and/or
agreements regarding rebates, price, amortization schedules, length of branding
commitment, and amount of branding expenses, the terms of this Addendum shall
control.
 
NOW THEREFORE in consideration of the premises and covenants contained herein,
it is agreed as follows:
 
1.           EFFECTIVE DATE: The effective date of this Addendum shall be
September 1, 2010.
 
2.           CONTRACT TERM: The term of the MFA and this Addendum shall run to
August 31, 2013, a period of three (3) years from the effective date of this
Addendum. The Parties agree that neither shall have the right to terminate this
Addendum prior to the end of the term.
 
3.           SCOPE: The pricing formula that is set forth in Section 4 applies
to gasoline and diesel that is sold FOB at the terminals as defined in Exhibit
A.
 
_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 


 
1

--------------------------------------------------------------------------------

 
 
Unless the parties agree otherwise in writing, the [***], other than those
referred to above, shall be CITGO’s [***].
 
4.           MARKET RELATED PRICE:
 
A.           Branded and Unbranded Gasoline
 
The purchase price for the [***] that the Company purchases from CITGO during
the term of this Addendum shall be equal to (i) the [***] set forth herein, plus
(ii) [***] plus applicable taxes, if any.  [***] is defined by the identifying
specifications of the gasoline product including, but not limited to, the
following:  [***]. These fuel specifications are used by the major pricing
services such as Platts, OPIS and Argus for distinguishing grades of gasoline
when posting daily prices as well as the major pipeline shipping companies for
transporting products.
 
 
(i)
The [***] for [***] shall equal the [***] of the [***] for the [***] at the
[***] as of [***].

 
In determining the [***], CITGO [***] any [***] which was (a) [***], (b) [***]
that has no [***] at the [***] on the [***], or (c) [***] that [***] at the
[***] on a [***]. Further, should [***] have [***] and [***], CITGO will [***].
If, on occasion, [***], the [***] for the [***] having [***] shall be used in
determining [***].
 
For purposes of [***], [***] shall mean the [***]. There are [***] on this
[***].
 
 
(ii)
The [***] shall be defined by terminal in Exhibit A.

 
 
(iii)
CITGO will [***] to [***]. The Company and CITGO will agree to [***] and [***]
for any and all [***]. If the Company and CITGO are unable to agree to such
[***] and [***], the Company will be able to [***] and/or the [***] with [***]
written notice and purchase such new fuel from third parties.

 


 


 


 


 
_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 

 
2

--------------------------------------------------------------------------------

 

                      B.           [***]
 
The purchase price for the [***] that the Company purchases from CITGO during
the term of this Addendum shall be equal to (i) the [***] set forth herein, plus
(ii) an [***] plus applicable taxes, if any.
 
 
(i)
The [***] for [***] shall equal the [***] of the [***] for the [***] at the
[***] as of [***].  [***] is defined by the identifying specifications of the
[***] product, including but not limited to those recognized by the current and
future versions of [***] and [***] and the specifications for shipment on [***].

 
In determining the [***], CITGO [***] any [***] which was (a) [***], (b) [***]
that has no [***] at the particular terminal on the applicable date, or (c)
[***] that [***] at the [***] on [***]. Further, should [***] have [***] the
[***] and [***], CITGO will [***]. If, on occasion, [***], the [***] for the
[***] having [***].
 
For purposes of [***], the [***] shall mean the [***]. There are [***] on this
[***].
 
 
(ii)
The [***] shall be defined by terminal in Exhibit A.

 
 
(iii)
CITGO [***] to [***]. The Company and CITGO will agree to [***] and [***] for
any and all [***]. If the Company and CITGO are unable to agree to such [***]
and [***], the Company will be able to [***] and/or the [***] with [***] written
notice and purchase such new fuel from third parties.

 
 
C.
For [***], the difference between [***] and the [***] described herein is
considered the [***] (the “[***]”).

 
           5.           PAYMENT AND SETTLEMENT TERMS: The Company shall pay
[***] in accordance [***]. The term [***] shall mean [***].
 
For the purposes of applying the correct [***], each month, the Company will
provide the [***] by [***] to [***] in a timely manner.  [***] (subject to the
provisions of Sections 8 and 13 of the MFA), CITGO shall, [***],[***].
 
In the event that the Company is delinquent, at anytime during a month, in its
trade accounts payable to CITGO, except with regard to amounts which are being
contested in good faith, the Company [***].
 
_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
3

--------------------------------------------------------------------------------

 
6.           ALLOWABLE MARKETING PROGRAMS: It is acknowledged and agreed that
[***] and that [***], the Company shall be entitled to receive only those
benefits of CITGO branding programs as allowed by CITGO from time to time,
including, but not limited to credit card and certain branding expenses for
stations that are branded with CITGO during the term of this Addendum. CITGO
[***], while [***]. These [***] on a [***], on a station-specific basis.
 
Each station branded through the Company shall comply with CITGO’s image
standards and specifications. CITGO confirms that the Company’s co-branded image
complies with CITGO’s image standards and specifications.
 
7.           PERFORMANCE CRITERIA:
 
A.           [***]
 
 
(1)
The [***] that the Company shall purchase from CITGO will be set at [***] and
[***], beginning [***], and ending [***]. Should purchases of [***] of the
agreed upon minimum volumes, the Company may be [***].  Should the Company [***]
of any retail locations whose [***], it is agreed that there will be [***].

 
 
(2)
Should [***], unless excused pursuant to the provisions of Sections 8 or 13 of
the MFA, [***].

 
B.           [***]
 
 
(1)
If [***], the Company [***], other than as a result of [***] (as that term is
defined in the MFA), [***] set forth in the [***] requirements of the Exhibit A,
then [***]. The [***] may not be paid on gallons in excess [***] requirement of
Exhibit A.

 
 
(2)
If [***] the Company [***], other than as a result of [***] set forth in the
[***] requirements of the Exhibit A, then [***]. The [***] may not be paid on
gallons in excess [***] requirement of Exhibit A.

 
 
(3)
The Company agrees to lift the gasoline and diesel on a Ratable Basis and only
[***] may be delivered to [***]. For purposes of this Addendum, the term
“Ratable Basis” shall mean [***]. If, during any time of month, the Company
fails to purchase [***] or [***], then CITGO has the right to [***].

 


 
_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
(4)
The Company and CITGO will [***]. The Company will provide CITGO with [***]; if
such [***], then it may be necessary for CITGO to [***]. The Parties will
mutually agree [***] to Exhibit A.

 
 
(5)
If, during any given month, the [***], CITGO will [***] the Company’s [***] for
that [***]. If [***], then the [***] will [***], and [***]; however, such [***]
will [***] if the [***] listed on Exhibit A. This procedure will apply [***].

 
C.           Miscellaneous
 
 
(1)
[***] are only intended to [***]; such [***] are [***] that may arise if the
Company [***] including, but not limited to, [***].

 
 
(2)
CITGO may, during normal business hours and upon reasonable notice and at its
own expense, inspect and audit the relevant books and records of the Company in
order to corroborate site specific deliveries.

 
8.           EXISTING MARKETING PROGRAM COMMITMENTS:
 
The Company acknowledges that as of August 31, 2010, its existing commitments to
CITGO for unamortized image allowance rebates and branding costs total [***] and
[***] respectively. CITGO has agreed that the unamortized amounts will continue
to amortize, on a station-specific basis, in accordance with the provisions of
the applicable marketing program in which each station was originally enrolled.
Should a location debrand, any remaining unamortized balances with respect to
such location shall be payable by the Company to CITGO.
 


























_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Addendum was executed on the date above written.
 
 
CITGO PETROLEUM CORPORATION
 
THE PANTRY, INC.
/s/ Gustavo J. Velasquez______________
 
/s/ Terry Marks__________________
(Signature)
 
(Signature)
Gustavo J. Velasquez________________
 
Terry Marks_____________________
(Printed Name)
 
(Printed Name)
Vice President, Supply & Marketing____
 
_____CEO______________________
(Title)
 
(Title)


 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
([***])



 
[***]
[***]
     
[***]
Terminal
Volume(1)
[***]
Volume(1)
[***]
Volume(1)
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
       
[***]
           
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
   
[***]
   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
           
[***]
   
[***]
[***]
[***]
[***]
[***]
   
[***]
[***]
   
[***]
   
[***]
[***]
   
[***]
[***]
[***]
   
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
Total(2)
[***]
 
[***]
 
[***]
 



Notes:
(1)           Representatives from CITGO and the Company to meet periodically to
determine if terminal volumes should be increased or decreased per Section 7.
(2)           Total [***] to be equal to or greater than [***] amounts defined
in Section 7.
(3)           Terminals assumed to be CITGO owned unless otherwise indicated
above.










_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 

 
7

--------------------------------------------------------------------------------

 

TRANSITIONAL ADDENDUM TO
MARKETER FRANCHISE AGREEMENT


This Transitional Addendum to Marketer Franchise Agreement (the “Transitional
Addendum”) is entered into on this 7th day of September, 2010, by and between
CITGO Petroleum Corporation (“CITGO”) and The Pantry, Inc. (the “Company”).
 
WHEREAS, CITGO and the Company have entered into a Marketer Franchise Agreement
on Sept. 7, 2010 (the “MFA”);
 
WHEREAS, the Company has received offers from other suppliers to purchase motor
fuels; and therefore, has requested that CITGO sell Branded Gasoline, Unbranded
Gasoline and Diesel on a similar basis;
 
WHEREAS, it is the intent of the parties that this is a Transitional Addendum to
be temporarily effective until The Company debrands all of the outlets within
the Scope of this Transitional Addendum.
 
WHEREAS, CITGO has agreed to sell to the Company CITGO branded gasoline in
accordance with the terms as provided herein; and
 
WHEREAS, to the extent that the provisions of this Transitional Addendum are
inconsistent with the provisions of CITGO’s Marketing and Branding Programs
regarding rebates, amortization schedules, length of branding commitment, and
amount of branding expenses, the terms of this Transitional Addendum shall
control.
 
NOW THEREFORE in consideration of the premises and covenants contained herein,
it is agreed as follows:
 
1.           EFFECTIVE DATE: The effective date of this Transitional Addendum
shall be September 1, 2010.
 
2.           CONTRACT TERM: This Transitional Addendum will terminate on March
31, 2011 unless either party provides 30 days notice to cancel earlier. Such
notice may be written or by email.
 
3.           SCOPE: The pricing formula that is set forth in Section 4 applies
to gasoline that is sold FOB at the terminals listed in Exhibit A. Unless the
parties agree otherwise in writing, the purchase price of gasoline sold at
terminals, other than those listed in Exhibit A, shall be CITGO’s [***].
 


_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 

 
1

--------------------------------------------------------------------------------

 

4.           MARKET RELATED PRICING:
 
(a)           [***]
 
The purchase price for the [***] that the Company ratably purchases from CITGO
during the term of this Transitional Addendum shall be equal to (i) [***] plus
(ii) [***] plus applicable taxes, if any.  [***] is defined by the identifying
specifications of the gasoline product including, but not limited to, the
following:  [***]. These fuel specifications are used by the major pricing
services such as Platts, OPIS and Argus for distinguishing grades of gasoline
when posting daily prices as well as the major pipeline shipping companies for
transporting products.
 
(i)           The [***] for [***] shall equal the [***] of the [***] for the
[***] at the [***] as of [***].
 
In determining [***], CITGO [***] any [***] which was (a) [***] (b) [***] or (c)
[***] that does [***] at the [***] on [***]. Further, should [***] have [***] at
the [***] and [***] are at the [***], [***] all of [***] of [***] as [***].
 
For purposes of [***] the [***], the [***] shall mean the [***]. There are [***]
on this [***].
 
(ii)           The [***] shall be defined by terminal in Exhibit A.
 
(b)           [***]
 
The purchase price for [***] that the Company ratably purchases from CITGO
during the term of this Transitional Addendum shall be equal to (i) [***] plus
(ii) [***] plus applicable taxes, if any.
 
(i)           The [***] for [***] the [***] of the [***] for the [***] at the
[***] as of [***].  [***] is defined by the identifying specifications of the
[***], including but not limited to those recognized by the current and future
versions of [***] and the specifications for shipment on [***].
 
In determining the [***], CITGO [***] any [***] which was (a) [***] (b) [***],
or (c) [***] that does [***] at the [***] on a [***]. Further, should [***] have
[***] at the [***] and [***] are at the [***], [***] all of [***] of [***] as
[***].
 
For purposes of calculating the [***], the [***] shall mean the [***]. There are
[***] on this [***].
 


_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission. (ii)The [***] shall be defined
by terminal in Exhibit A.
 
 
2

--------------------------------------------------------------------------------

 
(c)           For both [***], the [***] and [***] described above is considered
[***].
 
5.           PAYMENT AND SETTLEMENT TERMS: The Company [***] in accordance
[***]. These payment terms will continue unless CITGO’s Credit Department
determines there is [***]. The term [***] shall mean [***].
 
In the event that the Company is delinquent, at anytime during a month, in its
trade accounts payable to CITGO, the [***] the [***] on [***].
 
6.           ALLOWABLE MARKETING PROGRAMS: It is acknowledged and agreed that
the Company has requested the pricing provisions set forth herein and that while
these pricing provisions are in effect, the Company shall be entitled to receive
only those benefits of CITGO branding programs as allowed by CITGO from time to
time, including, but not limited to [***].
 
Each station branded through the Company shall comply with CITGO’s image
standards and specifications. CITGO confirms that the Company’s co-branded image
complies with CITGO’s image standards and specifications.
 
7.           PERFORMANCE CRITERIA:
 
The Company and CITGO will mutually agree on monthly volume forecasts for [***]
at least [***] prior to the start of the each month.
 
The Company agrees to lift all Products on a Ratable Basis and only CITGO
branded motor fuels may be delivered to CITGO branded outlets. For purposes of
this Transitional Addendum, the term “Ratable Basis” shall mean weekly branded
gasoline volume that does not change from week to week by [***]. If the Company
fails to comply with these Performance Criteria, CITGO may terminate the
Transitional Addendum with 30 days notice either written or by email.
 
8.           EXISTING MARKETING PROGRAM COMMITMENTS:
 
The Company acknowledges that it may have existing commitments to CITGO for
[***]. CITGO has agreed that the unamortized amounts will continue to amortize,
on a station-specific basis, in accordance with the provisions of the applicable
marketing program in which each station was originally enrolled. Should a
location debrand, [***].
 
9.           TRANSITIONAL ADDENDUM TERMINATION CLAUSE: If either party becomes
dissatisfied with the pricing provisions of this Transitional Addendum, such
party may terminate this Transitional Addendum upon providing thirty (30) days
written or email notice to the other party. The purchase price for any Products
purchased after the termination date shall be
 


_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.
 
 
3

--------------------------------------------------------------------------------

 
the CITGO branded rack price at the applicable terminal. The Company shall also
then be entitled to receive CITGO marketing programs which are then available
and for which the stations may qualify. Further, if the Company has debranded
stations, all subsequent rebates which the Company would otherwise receive under
the marketing programs would first be paid to CITGO to satisfy the amount of
unamortized branding expenses that the Company would then owe CITGO for
debranding stations.
 
10.           It is expressly understood and agreed that this Transitional
Addendum is entered into in order for CITGO to meet a competitive offer received
by the Company.
 
IN WITNESS WHEREOF, this Transitional Addendum was executed on the date above
written.
 


CITGO PETROLEUM CORPORATION
 
THE PANTRY, INC.
/s/ Gustavo J. Velasquez______________
 
/s/ Terry Marks__________________
(Signature)
 
(Signature)
Gustavo J. Velasquez________________
 
Terry Marks_____________________
(Printed Name)
 
(Printed Name)
Vice President, Supply & Marketing____
 
_____CEO______________________
(Title)
 
(Title)


 
 

--------------------------------------------------------------------------------

 



 
4

--------------------------------------------------------------------------------

 

EXHIBIT A
([***])



 
[***]
[***]
   
[***]
[***]
[***]
Terminal
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
     
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.


 
5

--------------------------------------------------------------------------------

 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]











































































_________________


[***]  Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 
6

--------------------------------------------------------------------------------

 
